Citation Nr: 1015679	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
right eye blindness status post laser peripheral iridotomy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Daughter






ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a February 2010 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  

The issue of service connection for depression secondary to 
blindness of the right eye has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA treatment records concerning the February 6, 2002 laser 
eye surgery and post operative treatment must be located and 
associated with the claims file.  After associating these 
records into the claims file, the RO/AMC will contact the VA 
physician conducting the May 2009 VA vision examination for 
an updated opinion.  If he is unavailable, the claims file 
will be sent to an appropriately qualified physician for a 
medical opinion.  

The present claim originates from residuals of a laser 
peripheral iridotomy of the Veteran's right eye at the VA 
Medical Center (VAMC) located in Decatur, Georgia. The 
procedure took place on February 6, 2002, but the record of 
the procedure is not included in the claims file.  The VA 
physician conducting the May 2009 VA examination could not 
provide a non-speculative medical opinion without the records 
from the February 6, 2002 procedure and the records 
immediately following the procedure.  

VA has an obligation to make as many requests as necessary to 
obtain records in Federal custody, such as VAMC records.  
38 C.F.R. § 3.159(c)(2).  The duty to assist in obtaining 
records in Federal custody is satisfied upon either obtaining 
the records or when VA determines that the records do not 
exist or further searches would be futile.  See id.  The RO 
has not determined that the February 6, 2002 VAMC records of 
the laser peripheral iridotomy are either non-existent or 
unable to be located through additional searches.         

The RO/AMC must conduct as many searches as necessary to 
obtain the records concerning the laser peripheral iridotomy 
that took place on February 6, 2002 at the Decatur, Georgia 
VAMC.  A print-out summarizing the dates of VAMC treatment 
showed the following sequence of treatment: February 6, 2002 
"eye laser"; February 13, 2002 "eye post op[erative]"; 
February 24, 2002 "urgent care/ER"; and February 24 and 25, 
2002 "eye regular."  All search correspondence must be 
documented and incorporated into the record.  If the records 
are determined to be unavailable, the RO/AMC must make a 
formal finding of unavailability that shows an exhaustion of 
all available search actions. 

After associating any newly generated records into the claims 
file, the updated claims file and a copy of this remand must 
be forwarded to the VA physician conducting the May 2009 VA 
examination.  If he is unavailable, an appropriately 
qualified physician must be contacted for a medical opinion.  
Based upon review of the entire record, the physician must 
state whether blindness in the Veteran's right eye resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing the laser peripheral iridotomy; or resulted from 
an event not reasonably foreseeable.  A rationale must 
accompany the opinion.  If the physician cannot provide an 
opinion without resort to speculation, he or she must so 
state and further state what missing information is needed 
for a non-speculative medical opinion.                                          

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Conduct a search to obtain the 
records concerning the laser peripheral 
iridotomy that took place on February 
6, 2002 at the Decatur, Georgia VAMC.  
The search must also include any 
subsequent records immediately 
following the February 6, 2002 
procedure.  All correspondence must be 
documented and incorporated into the 
record.  If the records are determined 
to be unavailable, the RO/AMC must make 
a formal finding of unavailability 
showing that it exhausted all possible 
search avenues.  38 C.F.R. 
§ 3.159(c)(2). 

2.  After associating any newly 
generated records into the claims file, 
contact the VA physician conducting the 
May 2009 VA examination for a medical 
opinion.  If he is unavailable, an 
appropriately qualified physician must 
be contacted for a medical opinion.  

The updated claims file and a copy of 
this remand must be forwarded to the VA 
examiner.  Based upon review of the 
entire record, the physician must state 
whether blindness in the Veteran's 
right eye resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on part of VA in furnishing the 
laser peripheral iridotomy or resulted 
from an event not reasonably 
foreseeable.  A rationale must 
accompany the opinion.  If the 
physician cannot provide an opinion 
without resort to speculation he or she 
must so state and further state what 
missing information is needed for a 
non-speculative medical opinion.     

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.
                                   
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


